Citation Nr: 1528843	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO).  In that rating decision, the RO denied the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran initiated an appeal as to the denial of both claims, but in his August 2013 substantive appeal, VA Form-9, he limited his appeal to the denial of his claim for service connection for tinnitus.  

In April 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current tinnitus disorder is causally related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus has been defined by the Court of Appeals for Veterans Claims (Court) as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for tinnitus.   Specifically, he attributes his tinnitus to injury caused by acoustic trauma during combat and caused by acoustic trauma from being in close proximity to a loud explosion while he was stationed in Vietnam.  He reports that he has first experienced symptoms of tinnitus in service, and he has experienced recurrent tinnitus since his period of service, which has progressively worsened over the years.  See April 2015 Board hearing transcript.  

A review of the claims folder demonstrates that the Veteran has current diagnosis of tinnitus.  See the report of an April 2012 VA examination report as well as April 2013 private audiology examination report.  Element (1), current disability, has been shown. 

In addition, the Board concedes that the Veteran was likely exposed to loud noise during his period of service when he was stationed in the Republic Vietnam. The Veteran has averred that he was exposed to loud noise from weapons fire, rockets, and mortars.  In one particular instance, he reports that he was in close proximity to the explosion of a large storage container in 1968.   In this regard, 38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  

The Veteran's DD 214 Form indicates that his military occupational specialty (MOS) was that of a supply clerk.  This is not an occupation ordinarily associated with acoustic trauma, unlike, e.g., artillery.  However, his DD214 Form also shows that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal, and he was stationed in the Republic of Vietnam from June 1968 to June 1969.  Given the Veteran's service in Republic of Vietnam as well as his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Element (2), in-service injury, has been met. 

With regard to the Veteran's tinnitus and element (3), a medical nexus, the record contains both an April 2012 VA medical opinion and an April 2013 private medical opinion from Dr. V., which both state that the Veteran's tinnitus is likely related to his reported in-service acoustic trauma.  Both the 2012 VA medical opinion and the April 2013 private medical opinion are based solely on the Veteran's reported history of acoustic trauma and complaints of tinnitus.  In contrast, the October 2012 VA examiner opined that the Veteran's tinnitus was not caused by noise exposure in service, reasoning that there was no evidence of hearing loss document in his service treatment records. 

Although the October 2012 VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, the October 2012 VA examiner's medical opinion is based on a review of the Veteran's claims folder, and both the April 2012 VA examiner's and Dr. V.'s medical opinions are based solely on the Veteran's reported history.  While the ability review of claims folder does provide probative value to the medical opinion rendered based on that review, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his exposure to loud noises and his reported history of tinnitus upon which the positive medical nexus opinions are based.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's tinnitus is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


